       CASE 0:18-cv-01672-PJS-LIB Document 34 Filed 04/03/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Dean R. Anderson, et al.,                                  File No. 18-cv-1672 (PJS/LIB)

              Plaintiffs,

v.                                                  REPORT AND RECOMMENDATION

1399557 Onterio LTD, et al.,

              Defendants.


       This matter came before the undersigned United States Magistrate Judge upon the routine

supervision of the cases that pend before the Court pursuant to a general assignment made in

accordance with the provisions of Title 28 U.S.C. 636.

       Plaintiffs commenced the present action on June 15, 2018, and named as Defendants

Fibertec, Inc.; Above and Beyond Construction, Inc.; Arlo Cooker; and E Ship One, Inc. (Compl.

[Docket No. 1]).

       On July 17, 2018, the undersigned issued an Order, [Docket No. 8], observing that it

appeared that more than twenty-one (21) days had elapsed since Defendants were served with a

summons and a copy of the Complaint in the present case, and that Defendants had yet to

respond to the Complaint or otherwise enter appearances in the present case. The Order

instructed Plaintiffs to: (1) Notify Defendants within three business days that they were each

required to file a responsive pleading or move for an extension of time to do so; and (2) file an

application for entry of default against Defendants unless within 5 business days, Defendants

each filed the required pleading or advised the Court in writing of any good cause for not doing

so. (Order [Docket No. 8]). The Court forewarned Plaintiffs that unless Plaintiffs’ counsel
       CASE 0:18-cv-01672-PJS-LIB Document 34 Filed 04/03/19 Page 2 of 4



complied with the Order within twenty days of its date of issuance, the undersigned would

recommend dismissal of this case for failure to prosecute. (Id.).

        After the issuance of this Court’s July 17, 2018, Order, Defendants Fibertec, Inc.; Above

and Beyond Construction, Inc.; and Arlo Cooker responded to Plaintiffs’ original Complaint.

(Answers [Docket Nos. 10, 19]). Defendant E Ship One, Inc. did not responded to the original

Complaint.

        On November 20, 2018, Plaintiffs filed an Amended Complaint, [Docket No. 22], which

corrected the name of two of the Defendants. Plaintiffs’ Amended Complaint correctly identified

Fibertec, Inc. as Defendant 1399557 Onterio LTD, and the Amended Complaint correctly

identified Arlo Cooker as Defendant Arlo Cook. The Amended Complaint still names E Ship

One, Inc. as a Defendant.

        Defendants 1399557 Onterio LTD, Above and Beyond Construction, and Arlo Cook

have filed their respective Answers to Plaintiffs’ Amended Complaint. [Docket Nos. 28, 29].

Defendant E Ship One, Inc. has not answered or otherwise responded to the Amended

Complaint.

        Accordingly, on January 7, 2019, the undersigned issued an Order, [Docket No. 32],

observing that it Plaintiffs had failed to yet provide the Court with proof demonstrating that they

had served a summons and a copy of the Amended Complaint on Defendant E. Ship One, Inc.

The Order instructed Plaintiffs to provide proof of service or demonstrate good cause for an

extension of time to serve Defendant E. Ship One, Inc. with a copy of the Amended Complaint.

The Court forewarned Plaintiffs that unless Plaintiffs’ counsel complied with the Order within

twenty days of its date of issuance, the undersigned would recommend dismissal of this case for

failure to prosecute. (Id.).



                                               -2-
       CASE 0:18-cv-01672-PJS-LIB Document 34 Filed 04/03/19 Page 3 of 4




       It has now been more than twenty (20) days since the Court’s January 7, 2019, Order, and

Defendant E Ship One, Inc. has not yet answered or otherwise appeared in the present case.

Plaintiffs have neither filed an application for entry of default against Defendant E Ship One,

Inc., nor have Plaintiffs advised the Court of any good cause for such failure.

       Consequently, the Court finds that Plaintiffs have failed to abide by the terms of the

Court’s Order of January 7, 2019. [Docket No. 32]. Because the Court forewarned Plaintiffs of

the potential consequences of their failure to abide by the Court’s Order, the Court recommends

that Defendant E Ship One, Inc., be dismissed from this action for Plaintiffs’ failure to comply

with the Court’s Order of January 7, 2019, [Docket No. 32], and for lack of prosecution.

       Based on the foregoing and all of the files, records and proceedings herein, IT IS

HEREBY RECOMMENDED THAT Defendant E Ship One, Inc., be DISMISSED without

prejudice from this action for Plaintiffs’ failure to comply with the Court’s Order of January 7,

2019, [Docket No. 32], and for lack of prosecution.




Dated: April 3, 2019                                         s/Leo I. Brisbois
                                                             Hon. Leo I. Brisbois
                                                             U.S. MAGISTRATE JUDGE




                                               -3-
       CASE 0:18-cv-01672-PJS-LIB Document 34 Filed 04/03/19 Page 4 of 4



                                         NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the District
Court and is therefore not appealable directly to the Eighth Circuit Court of Appeals.



Under Local Rule 72.2(b)(1), “A party may file and serve specific written objections to a
magistrate judge’s proposed findings and recommendation within 14 days after being served
with a copy of the recommended disposition[.]” A party may respond to those objections within
14 days after being served a copy of the objections. LR 72.2(b)(2). All objections and responses
must comply with the word or line limits set forth in LR 72.2(c).




                                             -4-
